Per Curiam.

Appellant contends that “he was denied equal protection and justice” under R. C. 2967.191 which requires the reduction of “* * * the minimum and maximum sentence of a prisoner by the total number of days the prisoner was confined for any reason arising out of the offense for which he was convicted and sentenced * * Appellant’s conviction as a habitual criminal was a separate offense, though predicated upon prior felony convictions, and the confinement time for which credit was claimed under R. C. 2967.191 related to those prior convictions and not to the habitual criminal offense. The time credit afforded by R. C. 2967.191 is therefore inapplicable herein.
Appellant claims further that the Court of Appeals violated his rights under the Sixth and Fourteenth Amendments to the United States Constitution by not appointing counsel for him in connection with this appeal. This action originated in the Court of Appeals as a mandamus action filed by appellant and was not a criminal prosecution to which the Sixth Amendment is directed. Therefore, this is not an appeal from a criminal prosecution and appellant’s claim is without merit.
For reason of the foregoing, the judgment of the Court of Appeals, dismissing the complaint, is affirmed.

Judgment affirmed.

O’Neill, C. J., Herbert, Celebrezze, W. Brown, P. Brown, Sweeney and Locher, JJ., concur.